Case 3:20-cv-00599-TAD-KDM Document 37 Filed 08/20/21 Page 1 of 1 PageID #: 129




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION


ROMINA MICHELLE BROWN ET AL                           CASE NO. 3:20-CV-00599

VERSUS                                                JUDGE TERRY A. DOUGHTY

SHERIFFS OFFICE RICHLAND PARISH                       MAG. JUDGE KAYLA D. MCCLUSKY
ET AL



                                       JUDGMENT
        The Report and Recommendation of the Magistrate Judge [Doc. No. 36] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED, ADJUDGED, and DECREED that the instant suit is hereby

 DISMISSED, with prejudice.

        Monroe, Louisiana, this 20th day of August 2021.



                                                     ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
